Citation Nr: 0815506	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-26 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
Aid and Attendance/Housebound.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service, reportedly from July 
1944 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2005, a 
statement of the case was issued in April 2005, and a 
substantive appeal was received in June 2005.


FINDING OF FACT

The veteran's service connected disability, considered alone, 
is not so disabling as to render him unable to care for his 
daily personal needs or protect himself from the hazards and 
dangers of daily living without care or assistance on a 
regular basis, nor does it confine the veteran to his 
immediate premises.


CONCLUSION OF LAW

The criteria for SMC based upon the appellant's need for the 
regular Aid and Attendance/Housebound Status are not met.  38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.350(i), 3.352(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In letters sent in October 2004 
and May 2007, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the October 2004 letter was sent to the 
appellant prior to the February 2005 RO rating decision on 
appeal, and the May 2007 letter was sent prior to the most 
recent RO readjudication of this claim in connection with the 
issuance of an October 2007 supplemental statement of the 
case.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the October 2004 and May 2007 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been no timely notice of the 
types of evidence necessary to establish particular ratings 
and effective dates for any ratings that may be granted.  To 
the extent that Dingess may apply to this claim, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision despite the untimely notice 
provided to the appellant.  See Bernard v. Brown, 4 Vet.App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The veteran was provided with 
a letter which expressly described how the VA determines 
ratings and effective dates in an October 2007 letter.  
Subsequently, in April 2008, the veteran's representative 
submitted additional argument in this case and made no 
indication that further development was sought in light of 
the October 2007 notice regarding Dingess.  The October 2005 
and May 2007 VCAA letters provided timely notice of the 
evidence necessary to establish entitlement to the increased 
compensation the veteran seeks, and the veteran's 
representative's arguments in December 2006 and April 2008 
further reflect actual knowledge of these elements.  Since 
the Board finds below that entitlement to the benefit sought 
is not warranted in this case, no effective date will be 
assigned and any questions related to effective date 
assignments are therefore rendered moot.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication.  The veteran, through his appointed 
representative, has presented very specific arguments as to 
why he should be considered housebound and why he requires 
regular aid and attendance, and the December 2006 
correspondence specifically discusses the applicable 
criteria, including reference to 38 C.F.R. § 3.350.  Such 
correspondence demonstrates actual knowledge of the 
requirements for the increased compensation sought.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.

The Board acknowledges that the veteran was unable to attend 
a VA examination.  A May 2007 RO document regarding contact 
with the veteran's wife, who has been his caregiver and the 
designated payee handling his VA benefits, shows that the RO 
attempted to schedule the veteran for a VA examination in 
connection with this appeal.  The examination was declined 
because the veteran is unable to travel from the nursing home 
where he now resides.  In any event, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  In 
particular, the Board notes that a September 2004 report of a 
nurse practitioner, co-signed by a doctor, specifically and 
expressly addresses the nature of the veteran's housebound 
status and his requirements for aid and attendance.  The 
Board does not believe that further delay of this appeal to 
make another attempt to arrange a VA examination, which would 
address substantially the same matters addressed in the 
September 2004 report, would serve any useful purpose.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2007).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2007).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2007).

The veteran is service connected for one disability: 
"postoperative fusion lumbosacral spine with bilateral 
sciatica," rated 60 percent disabling.  The veteran has been 
granted a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The evidence does not show that the veteran's sole service 
connected disability, by itself, is responsible for rendering 
the veteran so helpless as to be housebound or in need of 
regular aid and attendance.  In making this finding, the 
Board acknowledges that there is evidence indicating that the 
veteran is significantly disabled by conditions not related 
to his military service, and the Board acknowledges that the 
veteran is currently cared for in a nursing home.  The 
essential question in this case is not whether the veteran is 
helplessly disabled, but whether the veteran's single 
service-connected disability, by itself, results in a 
housebound status or a need of regular aid and attendance.

A September 2004 form completed by a nurse practitioner, and 
co-signed by a medical doctor, indicates that the veteran is 
permanently in need of regular aid and attendance, but does 
not describe this need as the result of the veteran's 
service-connected back disability.  Rather, the September 
2004 form identifies the pertinent pathologies as: bipolar 
disorder, anemia, dementia, memory problems, cognitive 
decline, balance problems, cervical spine degenerative disc 
disease, and right elbow pain.  As this report offers no 
basis for finding that the veteran is in need of regular aid 
and attendance due to his service-connected back disability, 
it does not support his claim for the benefit sought in this 
appeal.  Indeed, the absence of any reference to the 
veteran's lone service-connected pathology in this report's 
detailed explanation of the veteran's need for regular aid 
and attendance tends to weigh against the essential premise 
of the veteran's claim.  The September 2004 report's omission 
of a reference to the service-connected pathology weighs 
against a finding that the service-connected disability, by 
itself, renders the veteran housebound or in need of regular 
aid and attendance.

The Board also notes that an April 2006 Field Examination 
report of record addresses the veteran's capacities to some 
extent.  Review of this report reveals a description of the 
veteran featuring  significant dementia, but showing that he 
walked with a cane, would leave the home, and performed 
chores.  The Board accepts, however, that the September 2004 
report from a nurse practitioner, co-signed by a doctor, 
persuasively depicts that the veteran is in need of aid and 
attendance, as does the veteran's current residency in a 
nursing home.  The Board does not find that the April 2006 
report weighs significantly against the veteran's claim in 
this respect.  Rather, the Board simply observes that the 
April 2006 Field Examination report has been considered 
carefully in this appellate review, but does not reveal any 
findings which may reasonably serve as a basis for finding 
that the veteran's service-connected disability, by itself, 
renders the veteran housebound or in need of regular aid and 
attendance.

It is clear that the veteran is severely disabled with a 
number of significant diagnoses, and it is clear that the 
veteran is in need of regular aid and attendance.  However, 
the question in this case is whether the veteran's service 
connected back disability, by itself, renders the veteran so 
helpless as to be housebound or in need of regular aid and 
attendance.  The Board acknowledges the arguments presented 
by the veteran's representative in this case.  In a December 
2006 statement, the veteran's representative argued that the 
effects of the spinal fusion with sciatica, taken alone, can 
be considered to render the veteran helpless by making it 
difficult for him to move and maneuver in the tasks of daily 
living.  The Board understands the contentions of the 
veteran's representative.  Nevertheless, the Board cannot 
find that the disability renders the veteran helpless, for 
the purposes of this appeal, when the competent medical 
evidence detailing his housebound status and his need for aid 
and attendance specifically attributes the features of his 
helplessness to several other non-service-connected 
disabilities and not to any back pathology.

The Board finds the September 2004 report from a nurse 
practitioner, co-signed by a medical doctor, to be the most 
probative evidence in this case; it attributes the veteran's 
helplessness to only non-service-connected pathologies.  
While the Board understands the lay contentions advanced in 
support of this appeal, the medically competent evidence is 
most probative on the decisive medical question in this case.  
While a lay person is competent to provide evidence regarding 
injury and symptomatology, a lay person is not competent to 
provide evidence attributing symptoms to a diagnosis or to 
evaluate the clinical severity of a disability.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The Board must rely 
upon competent medical evidence to determine the clinical 
features or severity of a disease or disorder.

The evidence of record does not reflect that the veteran's 
single service-connected pathology is, by itself, productive 
of such disability as to render him helplessly housebound or 
in need of regular aid and attendance.  The preponderance of 
the evidence is against the claim.  Finally, in making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


